Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment (the “Second Amendment”), dated July 10, 2008, is to that
certain Employment Agreement (the “Initial Agreement”), dated as of February 23,
2004, between Shuffle Master, Inc. (“the Company”) and Mark L. Yoseloff
(“Employee”), as amended by the First Amendment (the “First Amendment”), dated
June 5, 2007, to the Initial Agreement.  All references to the “Agreement” shall
mean the Initial Agreement, the First Amendment and this Second Amendment.  All
capitalized terms used in this Second Amendment and not otherwise defined herein
shall have the same meaning as in the Initial Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Employee hereby agree as follows:

 

1.         The date of “October 31, 2008”, which now appears in paragraph 1 of
the First Amendment, is hereby replaced with the date “October 31, 2009”.  Thus,
the term of the Agreement now expires on October 31, 2009, unless otherwise
terminated earlier in accordance with the provisions of the Agreement.

 

2.         Except as expressly amended hereby, the Agreement, as amended hereby,
remains and is hereby confirmed and ratified by the parties as being and
remaining in full force and effect, according and subject to its terms,
conditions and provisions, and no other terms, conditions or provisions thereof
are hereby modified, changed or implied.

 

 

EMPLOYER

 

EMPLOYEE

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ PAUL C. MEYER

 

  /s/ MARK L. YOSELOFF

 

 

  Paul C. Meyer

 

  Mark L. Yoseloff

 

 

 

 

 

 

 

  President and Chief
  Operating Officer

 

  Chairman and Chief Executive Officer

 


 


 


 


 


 


 


 


 


 


 


SHUFFLE MASTER, INC.


 


 


 


COMPENSATION COMMITTEE


 


 


 


 


 


 


 


 


BY:


/S/ JOHN R. BAILEY


 


 


 


 


JOHN R. BAILEY ON BEHALF OF LOUIS CASTLE FOR THE COMPENSATION COMMITTEE


 


 


 

 

--------------------------------------------------------------------------------